             Case 2:20-cv-00966-NR Document 42 Filed 07/13/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                       )       Civil Action
PRESIDENT, INC.; et al.,                  )
                                          )
              Plaintiffs,                 )
                                          )       No.: 2-20-CV-966
              v.                          )
                                          )
KATHY BOOCKVAR; et al.,                   )
                                          )
              Defendants.                 )       Judge J. Nicholas Ranjan

                                   NOTICE OF APPEARANCE


TO THE CLERK OF THE DISTRICT COURT:
       Kindly enter my appearance on behalf of Defendant, Potter County Board of Elections, in the

above captioned matter.

                                                  Respectfully submitted,

                                                  GLASSMIRE & SHAFFER LAW OFFICES, P.C.




                                                  By:   /Thomas R. Shaffer/
                                                         Thomas R. Shaffer,
                                                         Pa. I.D. No. 37503
                                                         Solicitor for Potter
                                                         County Board of Elections

                                                         5 East Third Street
                                                         Coudersport, PA 16915
                                                         (814) 274-7292
              Case 2:20-cv-00966-NR Document 42 Filed 07/13/20 Page 2 of 2




                                     CERTIFICATE OF SERVICE


       I hereby certify that on this day, a true and correct copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the Court’s

electronic filing system, pursuant to the Federal Rules of Civil Procedure.

                                                      GLASSMIRE & SHAFFER LAW OFFICES, P.C.




                                                      By:    /Thomas R. Shaffer/
                                                              Thomas R. Shaffer,
                                                              Pa. I.D. No. 37503
                                                              Solicitor for Potter
                                                              County Board of Elections

                                                              5 East Third Street
                                                              Coudersport, PA 16915
                                                              (814) 274-7292
Dated: 07/13/2020
